DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Claims 1-18 have been canceled by Applicant in a preliminary amendment. New claims 19-45 have been presented by Applicant in the preliminary amendment. Accordingly, claims 19-45 are currently pending. 


Information Disclosure Statement
 The Information Disclosure Statement (IDS) submitted by Applicant on 11/18/2020 has been considered. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 44, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such claims 19, 44, and 45 all similarly recite the following limitations: 
“obtain a first execution result of the first processing for the first data based on the common neural network and the first neural network; … obtain a second execution result of the second processing for the second data based on the common neural network and the second neural network.” 
These limitations, as recited in claims 19, 44, and 45, appear to omit an essential step of how the first and second result(s) is/are obtained from the common neural network and the first and second neural network(s), respectively. The claims, as currently drafted, merely recite that the first and second execution results are obtained “based on” the common neural network and the first and second neural networks, respectively. As a result, claims 19, 44, and 45 have been rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 23-24, 27-29, 36-38, 41-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bigus (U.S. Patent No. 5,611,020). 

Regarding claim 19, Bigus teaches an apparatus for managing a program (Bigus, Fig. 1 teaches computer system; Bigus, claim 1, further teaches “…for enabling an application program in a computer system to run one of a plurality of defined neural network models…”), the apparatus comprising: 
a memory storing a common neural network, a first neural network, and a second neural network (Bigus, claims 1, 4, 5, and 7 teach memory storing common and/or generic neural network data structure, a second model of a plurality of defined neural network models, and a third model of a plurality of defined neural network models.; Bigus, Col. 3, lines 45-61, further discloses memory.); and 

at least one processor (Bigus, Col. 3, lines 45-61, teaches CPU and co-processor(s)) configured to: 

control to execute a first program and a second program (Bigus, Col. 4, lines 26-31, teaches neural network shell provides capability of running neural networks in applications on conventional computer systems.); 

obtain a first mapping information of the first program indicating that the first program utilizes the common neural network and a second mapping information of the second program indicating that the second program utilizes the common neural network, obtain the common neural network based on the first mapping information or the second mapping information (Bigus, Col. 1, lines 14-17, teaches neural network shell to allow application programs to use a neural network to perform computations.; Bigus, Col. 4, lines 54-67, teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, Col. 4, lines 31- 40, teaches each of a plurality of neural network models is mapped onto the generic neural network data structure, and further teaches programs specific to each neural network model.), 

based on execution of the first program: perform, using the common neural network and the first neural network, a first processing for first data of the first program, and obtain a first execution result of the first processing for the first data based on the common neural network and the first neural network (Bigus, Col. 4, lines 31-40, teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining  a generic ; and 

based on execution of the second program: perform, using the common neural network and the second neural network, a second processing for second data of the second program, and obtain a second execution result of the second processing for the second data based on the common neural network and the second neural network (Bigus, Col. 4, lines 31-40, teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining  a generic neural network data structure which can be accessed by all of the utility programs in neural network shell;  Bigus, Col. 4, lines 54-67, further teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; .



Regarding claim 23, Bigus teaches all of the limitations of claim 19, and Bigus further teaches wherein the memory stores first files of the first neural network, second files of the second neural network, and third files of the common neural network (Bigus, Col. 4, lines 41-53, Data structure 50 resides in storage 12 and/or in internal storage of CPU 11 and/or co-processor 13.; Bigus, Col. 4, lines 54-67, further teaches Data Structure 50 provides a common framework allowing any neural network model to be defined…; Bigus, Col. 7, lines 40-50, further teaches saving neural network model by giving it a unique name and writing it to storage 12.; Bigus, Col. 5, lines 32-46, further teaches neural networks located in libraries; Bigus, claim 4 teaches specific to a second neural network model…; Bigus, claim 5 teaches specific to a third neural network model.).



	Regarding claim 24, Bigus teaches all of the limitations of claim 19, and Bigus further teaches wherein the memory stores the first program as a file related to the common neural network, a file related to the first neural network, and a file related to the execution of the first program (Bigus, Col. 4, lines 31-40, teaches each neural network model is mapped onto the generic neural network data structure and programs specific to each neural network model are called by neural network utility programs; Bigus, Col. 4, lines 41-53, teaches application program(s) and utility programs reside in suitably programmed CPU 11 and/or co-processor 13 (FIG. 1); Bigus, Col. 4, lines 54-67, further teaches “data structure 50 provides a common framework which allows any neural network model to be defined for use in an application program”.).



	Regarding claim 27, Bigus teaches all of the limitations of claim 19, and Bigus further teaches wherein the at least one processor is further configured to update at least one of the first neural network, the second neural network, and the common neural network (Bigus, Col. 5, lines 32-46, teaches “as new versions or releases of software are developed, compatibility with existing network is desirable…The software could call a conversion routine to update the data structure format…”).



	Regarding claim 28, Bigus teaches all of the limitations of claim 19, and Bigus  further teaches wherein the at least one processor is further configured to: determine a third neural network of the first program or a fourth neural network of the second program as the common neural network (Bigus, claim 4, teaches “enabling an application program in a computer system to run one of a plurality of defined neural network models” and further teaches “wherein the neural network data structure further comprises a pointer to a previous neural network data structure, wherein the previous neural network data structure has a structure and organization common and generic to all of the plurality of defined neural network models, …”; Bigus, Col. 4, lines 31-40, further teaches defining a generic neural network data structure  which can be accessed by all of the utility programs in neural network shell and further teaches each neural network model is mapped onto this generic neural network data structure.).



	Regarding claim 29, Bigus teaches all of the limitations of claim 28, and Bigus further teaches wherein the at least one processor is further configured to control to store in the memory first files constituting the first program and second files constituting the second program (Bigus, Col. 4, lines 41-53, teaches application programs and utility programs reside in suitably programmed CPU 11 and/or co-processor 13 (FIG. 1).).




	Regarding claim 36, Bigus teaches all of the limitations of claim 28, and Bigus further teaches wherein the at least one processor is further configured to: store a first internal parameter used to process the first data in the third neural network of the first program as a common parameter in the memory, determine that the common parameter is different than a second internal parameter used to process the second data in the fourth neural network of the second program, determine difference information between the common parameter and the second internal parameter, and store the difference information in the memory 
(Bigus, Col. 5, lines 55-57, teaches the neural network structure contains a header which contains the name to the neural network, the name of the neural network model and various parameters unique to the specific neural network model.; Bigus, Col. 5, lines 58-67, teaches different types of parameters used differently by the specific neural network models.; Bigus, Col. 6, lines 7-22, teaches an array of parameters describing the type of data held in each array. For example, some neural models accept only binary inputs.; Bigus, Col. 6, lines 66-67 and Col. 7, lines 1-25, teaches assigned parameters including: number of inputs, number of units in hidden layer, number of units in hidden layer, number of outputs, and number of processing units. And, further teaches assigning a neural network model specific meaning to network index parameters field.; Bigus, claim 4, teaches neural network data structure has a structure 



Regarding claim 37, Bigus teaches all of the limitations of claim of claim 36, and Bigus further teaches wherein the at least one processor is further configured to: restore the second internal parameter, and determine at least one of a residual parameter added to the common parameter, a transformation parameter multiplied by the common parameter, or a selective parameter for selecting a part of the common parameter as the difference information (Bigus, Col. 5, lines 32-46, teaches “as new versions or releases of software are developed, compatibility with existing networks is desirable. If any enhancements require changes to the fundamental network data structure, this field would allow detection of a software-to-data mismatch. The software could call a conversion routine to update the data structure format, or accept down-level data structures.”).



	Regarding claim 38, Bigus teaches all of the limitations of claim 36, and Bigus further teaches wherein the at least one processor is further configured to: determine a plurality of pieces of difference information between the common parameter and the second internal parameter according to a plurality of calculation methods, and store a smallest difference information having a smallest data size from among the plurality of pieces of difference information in the memory (Bigus, Col. 5, lines 55-57, teaches the neural network structure contains a header which contains the name to the neural network, the name of the neural network model and various parameters unique to the specific neural network model.; Bigus, Col. 5, lines 58-67, teaches different types of parameters used differently by the specific neural network models.; Bigus, Col. 6, lines 7-22, teaches an array of parameters describing the type of data held in each array. “For example, some neural models accept only binary inputs. In the preferred embodiment, if a parameter in field 78 contains a "1" then its corresponding array contains bitmapped data. If the parameter is a "2" then its corresponding array contains single precision floating point data (the default). If it is "3" then its corresponding array contains fixed point zoned decimal data. These parameters are used to make more efficient use of storage.”).



Regarding claim 41, Bigus teaches all of the limitations of claim 28, and Bigus further teaches wherein the at least one processor is further configured to: obtain update data related to the third neural network of the first program, obtain a fifth neural network corresponding to the update data, determine that the fifth neural network and the common neural network do not structurally correspond to each other, and store the fifth neural network as a neural network of the first program in the memory (Bigus, Col. 5, lines 32-47, teaches “[a]s new versions or releases of software are developed, compatibility with existing networks is desirable. If any enhancements require changes to the fundamental network data structure, this field would allow detection of a software-to-data mismatch. The software could call a conversion routine to update the data structure format, or accept down-level data structures.”).



	Regarding claim 42, Bigus teaches all of the limitations of claim 41, and Bigus further teaches wherein the at least one processor is further configured to: determine that the fifth neural network and the common neural network structurally correspond to each other, determine a common parameter and an internal parameter obtained based on the update data, and store difference information between the common parameter and the internal parameter in the memory (Bigus, Col. 5, lines 32-47, teaches “as new versions or releases of software are developed, compatibility with existing networks is desirable. If any enhancements require changes to the fundamental network data structure, this field would allow detection of a software-to-data mismatch. The software could call a conversion routine to update the data structure format, or accept down-level data structures.”; Bigus, Col. .



Regarding claim 43, Bigus teaches all of the limitations of claim 42, and Bigus further teaches wherein the at least one processor is further configured to: determine that the fifth neural network and the common neural network structurally correspond to each other, and not store the fifth neural network as the neural network of the first program in the memory (Bigus, Col. 5, lines 32-47, teaches “as new versions or releases of software are developed, compatibility with existing networks is desirable. If any enhancements require changes to the fundamental network data structure, this field would allow detection of a software-to-data mismatch. The software could call a conversion routine to update the data structure format, or accept down-level data structures.”; Bigus, Bigus, Col. 58-67, further teaches different types of parameters used differently by specific neural network models stored in fields 71-74 [i.e., stored in memory], and further teaches determining whether epoch update is enabled or disabled.).



Regarding claim 44, Bigus teaches a method of an apparatus for managing a program, the method comprising: 
storing a common neural network, a first neural network, and a second neural network in memory of the apparatus (Bigus, claims 1, 4, 5, and 7 teach memory storing common and/or generic neural network data structure, a second model of a plurality of defined neural network models, and a third model of a plurality of defined neural network models.; Bigus, Col. 3, lines 45-61, further discloses stored in memory.); 

obtaining a first mapping information of the first program indicating that the first program utilizes the common neural network and a second mapping information of the second program indicating that the second program utilizes the common neural network; obtaining the common neural network based on the first mapping information or the second mapping information (Bigus, Col. 1, lines 14-17, teaches neural network shell to allow application programs to use a neural network to perform computations.; Bigus, Col. 4, lines 54-67, teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, Col. 4, lines 31- 40, teaches each of a plurality of neural network models is mapped onto the generic neural network data structure, and further teaches programs specific to each neural network model.); 

executing the first program (Bigus, Col. 4, lines 26-31, teaches neural network shell provides capability of running neural networks in applications on conventional , wherein executing the first program comprises: performing, using the common neural network and the first neural network, a first processing for first data of the first program, and obtaining a first execution result of the first processing for the first data based on the common neural network and the first neural network (Bigus, Col. 4, lines 31-40, teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining  a generic neural network data structure which can be accessed by all of the utility programs in neural network shell;  Bigus, Col. 4, lines 54-67, further teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, claim 1, teaches “enabling an application program in a computer system to run one of a plurality of neural network models, thereby becoming a neural network having an input for data and an output for a result”, and further teaches common and/or generic neural network data structure; Bigus, claim 4, further teaches specific to a selected second model of the plurality of defined neural network models; Bigus, Col. 4, lines 41-53, teaches data to be processed by neural network application program enters on input and after data is run through the neural network, the result is output; ); and 

executing the second program (Bigus, Col. 4, lines 26-31, teaches neural network shell provides capability of running neural networks in applications on conventional computer systems.), wherein executing the second program comprises: performing, using the common neural network and the second neural network, a second processing for second data of the second program, and obtaining a second execution result of the second processing for the second data based on the common neural network and the second neural network (Bigus, Col. 4, lines 31-40, teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining  a generic neural network data structure which can be accessed by all of the utility programs in neural network shell;  Bigus, Col. 4, lines 54-67, further teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, claim 1, teaches “enabling an application program in a computer system to run one of a plurality of neural network models, thereby becoming a neural network having an input for data and an output for a result”, and further teaches common and/or generic neural network data structure; Bigus, claim 5, teaches “specific to a selected third model of the plurality of defined neural network models”; Bigus, Col. 4, lines 41-53, teaches data to be processed by neural network application program enters on input and after data is run through the neural network, the result is output;). 



	Regarding claim 45, Bigus teaches a non-transitory computer-readable medium having embodied thereon a program for executing a method of an apparatus for managing a program (Bigus, claim 1, teaches a program product , the method comprising: 

storing a common neural network, a first neural network, and a second neural network in memory of the apparatus (Bigus, claims 1, 4, 5, and 7 teach memory storing common and/or generic neural network data structure, a second model of a plurality of defined neural network models, and a third model of a plurality of defined neural network models.; Bigus, Col. 3, lines 45-61, further discloses memory.); 

obtaining a first mapping information of the first program indicating that the first program utilizes the common neural network and a second mapping information of the second program indicating that the second program utilizes the common neural network; obtaining the common neural network based on the first mapping information or the second mapping information (Bigus, Col. 1, lines 14-17, teaches neural network shell to allow application programs to use a neural network to perform computations.; Bigus, Col. 4, lines 54-67, teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, Col. 4, lines 31- 40, teaches each of a plurality of neural network models is mapped onto the generic neural network data structure, and further teaches programs specific to each neural network model.); 

executing the first program (Bigus, Col. 4, lines 26-31, teaches neural network shell provides capability of running neural networks in applications on conventional computer systems.), wherein executing the first program comprises: performing, using the common neural network and the first neural network, a first processing for first data of the first program, and obtaining a first execution result of the first processing for the first data based on the common neural network and the first neural network (Bigus, Col. 4, lines 31-40, teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining  a generic neural network data structure which can be accessed by all of the utility programs in neural network shell;  Bigus, Col. 4, lines 54-67, further teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, claim 1, teaches “enabling an application program in a computer system to run one of a plurality of neural network models, thereby becoming a neural network having an input for data and an output for a result”, and further teaches common and/or generic neural network data structure; Bigus, claim 4, further teaches specific to a selected second model of the plurality of defined neural network models; Bigus, Col. 4, lines 41-53, teaches data to be processed by neural network application program enters on input and after data is run through the neural network, the result is output; ); and 

executing the second program (Bigus, Col. 4, lines 26-31, teaches neural network shell provides capability of running neural networks in applications on , wherein executing the second program comprises: performing, using the common neural network and the second neural network, a second processing for second data of the second program, and obtaining a second execution result of the second processing for the second data based on the common neural network and the second neural network (Bigus, Col. 4, lines 31-40, teaches “Programs specific to each neural network model are called by neural network utility programs…”, and further teaches any of the plurality of neural network model(s) can be supported by neural network shell by defining  a generic neural network data structure which can be accessed by all of the utility programs in neural network shell;  Bigus, Col. 4, lines 54-67, further teaches neural network data structure providing a common framework allowing any neural network model to be defined for use in an application program; Bigus, claim 1, teaches “enabling an application program in a computer system to run one of a plurality of neural network models, thereby becoming a neural network having an input for data and an output for a result”, and further teaches common and/or generic neural network data structure; Bigus, claim 5, teaches “specific to a selected third model of the plurality of defined neural network models”; Bigus, Col. 4, lines 41-53, teaches data to be processed by neural network application program enters on input and after data is run through the neural network, the result is output;).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 20-22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bigus (U.S. Patent No. 5,611,020) in view of Abolmaesumi et al. (US 20190125298 A1). 

Regarding claim 20, Bigus teaches all of the limitations of claim 19, however, Bigus does not distinctly disclose wherein the common neural network and the first neural network perform processing different from each other, and the common neural network and the second neural network perform processing different from each other. 

Nevertheless, Abolmaesumi teaches wherein the common neural network and the first neural network perform processing different from each other, and the common neural network and the second neural network perform processing different from each other (Abolmaesumi, Paragraph [0079] “the neural network 360 includes 5 image quality assessment neural networks, each including the same shared layers 362 but including a different set of view category specific layers 370, 372, 374, 376, and 378. In various embodiments, the shared layers 362 and the view category specific layers 370, 372, 374, 376, and 378 may each be considered neural networks and it will be understood that a neural network may include more than one neural Each of the 5 image quality assessment neural networks takes as an input a sequence of 20 echocardiographic images 380 and outputs a view category specific quality assessment value.”; Abolmaesumi, Paragraph [0038] teaches inputting the set of images into a view category specific image assessment neural network which is configured to output a view category specific quality assessment value. [Note: Each view category neural network and the common/shared neural network performing different processing from each other – reading on the limitation as claimed.). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to the neural network shell for application programs, taught by Bigus, with the neural network processing by a common/shared neural network and view category specific neural networks, as taught by Abolmaesumi, in order to facilitate echochardiographic image analysis and to determine quality assessment values for the echocardiographic images in different ways, depending on what view the echocardiographic images are meant to represent”. (Abolmaesumi, Paragraphs [0005] and [0037]).



	Regarding claim 21, Bigus teaches all of the limitations of claim 19, however, Bigus does not distinctly disclose wherein the first neural network and the second neural network perform processing different from each other. 

wherein the first neural network and the second neural network perform processing different from each other (Abolmaesumi, Paragraphs [0079] and [0093] teach processing of image data by shared layers representing a common neural network and at least 5 image quality assessment neural networks [i.e., view category specific neural networks], where each of these 5 view category specific neural networks outputs a different result based on the processing done by the shared layers [i.e., common neural network] and each of the view specific neural networks.; Fig. 8, further illustrates shared layers 362 [reading on common neural network] and View-Specific Layers 364 [reading on plurality of neural networks –executing different program instructions - including at least a first and second neural network executing different processing and outputting different results from each other.]).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to the neural network shell for application programs, taught by Bigus, with the neural network processing by a common/shared neural network and view category specific neural networks, as taught by Abolmaesumi, in order to facilitate echochardiographic image analysis and to determine quality assessment values for the echocardiographic images in different ways, depending on what view the echocardiographic images are meant to represent”. (Abolmaesumi, Paragraphs [0005] and [0037]).


	
	Regarding claim 22, Bigus teaches all of the limitations of claim 19. Although Bigus substantially teaches the claimed invention, Bigus does not distinctly disclose wherein the first execution result and the second execution result are different from each other. 

Nevertheless, Abolmaesumi teaches wherein the first execution result and the second execution result are different from each other(Abolmaesumi, Paragraphs [0079] and [0093] teach processing of image data by shared layers representing a common neural network and at least 5 image quality assessment neural networks [i.e., view category specific neural networks], where each of these 5 view category specific neural networks outputs a different result based on the shared layer [i.e. common neural network] processing and each of the view specific neural networks.; Fig. 8, teaches shared layers 362 [reading on common neural network] and View-Specific Layers 364 [reading on plurality of neural network including at least a first and second neural network executing different processing and outputting different results from each other.]). 
 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to the neural network shell for application programs, taught by Bigus, with the neural network processing by a common/shared neural network and view category specific neural networks, as taught by Abolmaesumi, in order to facilitate echochardiographic image analysis and to determine quality assessment values for the 



	Regarding claim 25, Bigus teaches all of the limitations of claim 19. Examiner believes that Bigus teaches, or at the least implies, wherein the at least one processor is further configured to: based on execution of the first program, obtain a first file related to the first neural network and a third file related to the common neural network for performing the first processing, and based on execution of the second program, obtain a second file related to the second neural network and the third file related to the common neural network for performing the second processing (Bigus, Paragraph (8) teaches “[a]ny neural network model, such as example models 35-38, can be supported by neural network shell 32 by defining a generic neural network data structure 50 which can be accessed by all of the utility programs in neural network shell 32…Programs specific to each neural network model are called by neural network utility programs.; Bigus, Paragraph (15) further teaches accessing libraries where the neural network is located and further teaches programs are stored in libraries.). However, the limitation is found to be more clearly and explicitly taught in view of Abolmaesumi, as provided below. 

	Abolmaesumi teaches wherein the at least one processor is further configured to: based on execution of the first program, obtain a first file related to the first neural network and a third file related to the common neural network for performing the first processing, and based on execution of the second program, obtain a second file related to the second neural network and the third file related to the common neural network for performing the second processing (Abolmaesumi, [0094] Block 404 may direct the analyzer processor 100 to read the image files received at block 202 from the location 140 of the storage memory 104 and to read the common neural network record 320 and the view category specific neural network record 340 from the location 146 of the storage memory, and to input the image data from the image files into a neural network that includes the shared layers 362 and the view category specific layers 374 shown in FIG. 8, which are defined by the common neural network record 320 and the view category specific neural network record 340, to generate or determine a view category specific quality assessment value as an output of the neural network.)

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to the neural network shell for application programs, taught by Bigus, with the neural network processing by a common/shared neural network and view category specific neural networks, as taught by Abolmaesumi, in order to facilitate echochardiographic image analysis and to determine quality assessment values for the echocardiographic images in different ways, depending on what view the 



	Regarding claim 26, Bigus teaches all of the limitations of claim 19, however, Bigus does not explicitly teach wherein the first processing comprises using output data of the common neural network as input data of the first neural network or using output data of the first neural network as input data of the common neural network, and wherein the second processing comprises using the output data of the common neural network as input data of the second neural network or using output data of the second neural network as the input data of the common neural network.

	Nevertheless, Abolmaesumi teaches wherein the first processing comprises using output data of the common neural network as input data of the first neural network or using output data of the first neural network as input data of the common neural network, and wherein the second processing comprises using the output data of the common neural network as input data of the second neural network or using output data of the second neural network as the input data of the common neural network (Abolmaesumi, Paragraph [0157], teaches “…a first analyzer may apply the shared layers of an image quality assessment neural network to the received at least one echocardiographic image and then send the output of the .

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to the neural network shell for application programs, taught by Bigus, with the neural network processing by a common/shared neural network and view category specific neural networks, as taught by Abolmaesumi, in order to facilitate echochardiographic image analysis and to determine quality assessment values for the echocardiographic images in different ways, depending on what view the echocardiographic images are meant to represent”. (Abolmaesumi, Paragraphs [0005] and [0037]).

14.	Claims 30, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bigus (U.S. Patent No. 5,611,020) in view of Okuno et al. (US 20170344881 A1). 

	Regarding claim 30, Bigus teaches all of the limitations of claim 28, however, Bigus does not explicitly teach wherein the at least one processor is further configured to: obtain first structure information of the third neural network from a first metafile included in the first program, obtain second structure information of the fourth neural network from a second metafile included in the second program, and determine the third neural network or the fourth neural network as the common neural network by comparing the first structure information with the second structure information.

	Nevertheless, Okuno teaches wherein the at least one processor is further configured to: obtain first structure information of the third neural network from a first metafile included in the first program, obtain second structure information of the fourth neural network from a second metafile included in the second program, and determine the third neural network or the fourth neural network as the common neural network by comparing the first structure information with the second structure information (Okuno, Paragraph [0086] teaches “the learning apparatus 10 may also cause the structure of the DCNN evaluated …”; Okuno, Paragraph [0088], teaches determining whether to adopt the shared layer candidate SLi for each of the recognition tasks with use of the shared layer candidate adoption/rejection determination unit.; Okuno, Paragraph [0089] teaches determining the multi-task DCNN structure based on the shared layer candidate adoption/rejection determination result with use of the sharing structure determination unit; Okuno, Paragraph [0137], teaches the shared layer candidate adoption/rejection determination unit compares the candidate multi-task DCNN accuracy and the allowable accuracy with respect to the recognition task.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the neural network shell for application programs, taught by Bigus, with the improved multi-task learning and shared layer determination 



Regarding claim 39, Bigus teaches all of the limitations of claim 36, however, Bigus does not distinctly disclose  wherein the at least one processor is further configured to: when the second program is executed, restore the second internal parameter from the common parameter based on the difference information, and load the second internal parameter into the memory.

	Nevertheless, Okuno teaches wherein the at least one processor is further configured to: when the second program is executed, restore the second internal parameter from the common parameter based on the difference information, and load the second internal parameter into the memory (Okuno, Paragaraphs [0082] and [0092] teach relearning only an 1+1-th layer and higher layers without updating the interchanged shared layer candidate SLi and lower layers.; Okuno, Paragraph [0093] further teaches the relearning can be carried out by setting the parameter of the DCNN in the stored in the learned DCNN 33 after the processing exits the loop described in .

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the neural network shell for application programs, taught by Bigus, with the improved multi-task learning and shared layer determination techniques and apparatus, as taught by Okuno, in order to provide a learning apparatus that determines and considers the neural network structure itself to provide capability of simultaneously carrying out a plurality of recognition tasks on same image data under a single calculation environment (e.g., a personal computer (PC)), while reducing the memory capacity required when the plurality of recognition processes is performed. (Okuno, Paragraphs [0013], [0148] and [0149]).



	Regarding claim 40, Bigus teaches all of the limitations of claim 28, and Bigus further teaches wherein the at least one processor is further configured to: store a first internal parameter used to process the first data in the third neural network of the first program as a common parameter in the memory, determine that the common parameter is different than a second internal parameter used to process the second data in the fourth neural network of the second program, determine difference information between the common parameter and the second internal parameter (Bigus, Col. 5, lines 55-57, teaches the neural network structure contains a header which contains the name to the neural network, the name of the neural network model and various parameters unique to the specific neural network model.; Bigus, Paragraph (190 teaches different types of parameters used differently by the specific neural network models.; Bigus, Col. 6, lines 7-22, teaches an array of parameters describing the type of data held in each array. For example, some neural models accept only binary inputs; Bigus, Col. 6, lines 66-67 and Col. 7, lines 1-25, teaches assigned parameters including: number of inputs, number of units in hidden layer, number of units in hidden layer, number of outputs, and number of processing units. And, further teaches assigning a neural network model specific meaning to network index parameters field.; Bigus, claim 4, teaches neural network data structure has a structure and organization common and generic to all of the plurality of defined neural network models, and wherein the previous neural network data structure has a plurality of data arrays containing data values specific to a selected second model of the plurality of defined neural network models; Bigus, claim 5, recites limitations similar to claim 4 but with respect to arrays containing data values specific to a selected third model of the plurality of defined neural network models.),…

However, Bigus does not distinctly disclose and determine whether to store the difference information in the memory, based on a result obtained by comparing a size of the difference information with a size of the second internal parameter.

	Nevertheless, Okuno teaches … and determine whether to store the difference information in the memory, based on a result obtained by comparing a size of the difference information with a size of the second internal parameter (Okuno, Paragraph [0137] teaches “the shared layer candidate adoption/rejection determination unit 24 compares the candidate multi-task DCNN accuracy 38 in the second memory 15 and the allowable accuracy 41 acquired in step S31 with respect to the recognition task having the task ID t.” ).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the neural network shell for application programs, taught by Bigus, with the improved multi-task learning and shared layer determination techniques and apparatus, as taught by Okuno, in order to provide a learning apparatus that determines and considers the neural network structure itself to provide capability of simultaneously carrying out a plurality of recognition tasks on same image data under a single calculation environment (e.g., a personal computer (PC)), while reducing the memory capacity required when the plurality of recognition processes is performed. (Okuno, Paragraphs [0013], [0148] and [0149]).


Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable in view of Bigus (U.S. Patent No. 5,611,020) in further view of Okuno et al. (US 20170344881 A1), in further view of Xiao et al. (U.S. Patent No. 10106153). 

	Regarding claim 31, the combination of Bigus in view of Okuno teaches all of the limitations of claim 30, however, the combination does not distinctly disclose wherein the first structure information comprises first types of first layers included in the third neural network and first connection relations between the first layers included in the third neural network, and wherein the second structure information comprises second types of second layers included in the fourth neural network and second connection relations between the second layers included in the fourth neural network.

	Nevertheless, Xiao teaches wherein the first structure information comprises first types of first layers included in the third neural network and first connection relations between the first layers included in the third neural network, and wherein the second structure information comprises second types of second layers included in the fourth neural network and second connection relations between the second layers included in the fourth neural network (Xiao, Figure 1 teaches Deep Learning Engine 112, comprising 1st, 2nd, 3rd, and 4th neural networks at 114, 116, 118, and 120.; Xiao, Col. 12, lines 20-34, teaches “the deep learning engine 112 can maintain, manage, store, update, tune, or configure the one or more neural networks 114, 116, 118, and 120. The deep learning engine 112 can use different .
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the neural network shell for application programs, taught by Bigus, as modified by the improved multi-task learning and shared layer determination techniques and apparatus, as taught by Okuno, to further include the deep learning engine that can use different parameters, weights, training sets, or 



	Regarding claim 32, the combination of Bigus in view of Okuno teaches all of the limitations of claim 30, however, the combination does not distinctly disclose wherein the first structure information comprises first sizes of first input data and first output data of the first layers included in the third neural network, and wherein the second structure information comprises second sizes of second input data and second output data of the second layers included in the fourth neural network.

	Nevertheless, Xiao teaches wherein the first structure information comprises first sizes of first input data and first output data of the first layers included in the third neural network, and wherein the second structure information comprises second sizes of second input data and second output data of the second layers included in the fourth neural network (Xiao, Col. 6, lines 16-46, teaches “each neural network can be tuned to process a specific type of input and generate a specific type of output with a higher level of accuracy and reliability as compared to a different neural network that is either at the baseline model or tuned or trained for a different objective or purpose...”, reading on the limitation as claimed). 

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the neural network shell for application programs, taught by Bigus, as modified by the improved multi-task learning and shared layer determination techniques and apparatus, as taught by Okuno, to further include the deep learning engine that can use different parameters, weights, training sets, or configurations for each of the neural networks, as taught by Xiao, in order to allow the neural networks to efficiently and accurately process a type of input and generate a type of output. (Xiao, Col. 12, lines 20-34).

16.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Bigus (U.S. Patent No. 5,611,020) in view of Okuno et al.( US 20170344881 A1), in further view of Liu (US 20170330069 A1).

	Regarding claim 33, the combination of Bigus in view of Okuno teaches all of the limitations of claim 30, however, the combination does not distinctly disclose wherein the first structure information comprises first numbers of nodes per layer included in first fully connected layers of the third neural network, and wherein the second structure information comprises second numbers of nodes per layer included in second fully connected layers of the fourth neural network.

	Nevertheless, Liu teaches wherein the first structure information comprises first numbers of nodes per layer included in first fully connected layers of the third neural network, and wherein the second structure information comprises second numbers of nodes per layer included in second fully connected layers of the fourth neural network (Liu, Paragraph [0040] teaches determined configuration includes number of layers and how many convolutional and/or fully-connected layers; Liu, Paragraph [0041] teaches network structure, number of layers, number of artificial neurons in each layer, and connections between artificial neurons.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the neural network shell for application programs, taught by Bigus, as modified by the improved multi-task learning and shared layer determination techniques and apparatus, as taught by Okuno, to further include the receiving on configuration information of the neural network(s) from a configuration file, as taught by Liu, in order to provide an artificial neural network where on or more of the following factor can be adjusted: the network structure, the number of layers, the number of artificial neurons in each layer, and the connections between artificial neurons. (Liu, Paragraph [0041]). 

17.	Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bigus (U.S. Patent No. 5,611,020), in view of Okuno et al. (US 20170344881 A1), in further view of Abolmaesumi et al. (US 20190125298 A1).

	Regarding claim 34, the combination of Bigus in view of Okuno teaches all of the limitations of claim 30, however the combination does not distinctly disclose wherein the first structure information comprises first convolution layers and first numbers of first filter kernels of the third neural network, first sizes of the first filter kernels of the third neural network, and first strides of the first convolution layers of the third neural network, and wherein the second structure information comprises second convolution layers and second numbers of second filter kernels of the fourth neural network, second sizes of the second filter kernels of the fourth neural network, and second strides of the second convolution layers of the fourth neural network.

	Nevertheless, Abolmaesumi teaches wherein the first structure information comprises first convolution layers and first numbers of first filter kernels of the third neural network, first sizes of the first filter kernels of the third neural network, and first strides of the first convolution layers of the third neural network, and wherein the second structure information comprises second convolution layers and second numbers of second filter kernels of the fourth neural network, second sizes of the second filter kernels of the fourth neural network, and second strides of the second convolution layers of the fourth neural network (Abolmaesumi, Figures 8, 9, and 10, and Paragraphs [0085]-[0088] teach neural network structure information relating to a common neural network and view specific neural networks, including kernel size(s), layer numbers, and stride(s) – reading on ).




	Regarding claim 35, the combination of Bigus in view of Okuno teaches all of the limitations of claim 30, however, the combination does not distinctly disclose 
wherein the first structure information comprises first pooling layers and first sizes of first filter kernels of the third neural network and first strides of the first pooling layers of the third neural network, and wherein the second structure information comprises second pooling layers and second sizes of second filter kernels of the fourth neural network and second strides of the second pooling layers of the fourth neural network.

	Nevertheless, Abolmaesumi teaches wherein the first structure information comprises first pooling layers and first sizes of first filter kernels of the third neural network and first strides of the first pooling layers of the third neural network, and wherein the second structure information comprises second pooling layers and second sizes of second filter kernels of the fourth neural network and second strides of the second pooling layers of the fourth neural network (Abolmaesumi, Figures 8, 9, and 10, and Paragraphs [0085]-[0088] teach neural network structure information relating to a common neural network and view specific neural networks, including kernel size(s), layer numbers, and stride(s) – reading on ). 

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the neural network shell for application programs, taught by Bigus, as modified by the improved multi-task learning and shared layer determination techniques and apparatus, as taught by Okuno, to further include the neural network processing by a common/shared neural network and view category specific neural networks, as taught by Abolmaesumi, in order to facilitate image analysis and to determine quality assessment values for the images in different ways, depending on what view the images are meant to represent”. (Abolmaesumi, Paragraphs [0005] and [0037]).

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lai et al. (US 20200057561 A1), relating to methods and systems for managing access to data for artificial intelligence based application stored in a memory storage device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156.  The examiner can normally be reached on Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123